DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/21/2019 has been received and considered. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The applicant’s drawings submitted are acceptable for examination purposes.

Specification
The applicant’s specification submitted is acceptable for examination purposes.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

	
10,339,180. The subject matter claimed in the instant application is fully disclosed in the U.S. Patent No. 10,339,180 and is covered by the U.S. Patent No. 10,339,180 and the application are claiming common subject matter, as follows: 
U.S. Patent No. 10,339,180
Instant Application
1. A processor-implemented method for eliminating confirmation bias in a 
user search query, the method comprising: 

receiving, by a processor, a user-entered search query from an open ended-search tool;  identifying a field associated with the received user-entered search query (corresponds to limitation A);  

creating a dictionary based on the identified field corresponds to limitation B), 

determining the received user-entered search query relates to an effect by parsing the created dictionary (corresponds to limitation C);  

corresponds to limitation C);  

generating a plurality of suggested search queries based on the one or more identified 
causes, wherein each suggested search query expressly mentions each cause associated with the effect;  presenting the plurality of generated suggested search queries to a user in a graphical user interface, wherein the plurality 
of generated suggested search queries are ordered from least biased to most biased in a drop down menu (corresponds to limitation C);  

and in response to a user selecting a suggested search query from the drop down menu, executing the suggested search query in the open-ended search tool.

wherein creating the dictionary further  comprises: analyzing a plurality of documents 
documents comprise a public domain article, a legislative bill, and a medical journal;  identifying one or more cause and effect terms within the one or more if/then statements;  labeling the identified one or more cause and effect terms as either a cause or an effect;  and mapping each cause to one or more effects 
and each effect to one or more causes using the plurality of factual information (corresponds to limitation 7);




(A) identifying a field associated with a user-entered search query; 




(B) creating a dictionary based on the identified field; 

(C) determining the received user-entered search query relates to an effect by parsing the created dictionary; 



(E) generating a plurality of suggested search queries based on the one or more identified causes, wherein each suggested search query expressly mentions each cause associated with the effect; presenting the plurality of generated suggested search queries to a user in a graphical user interface, wherein the plurality of generated suggested search queries are ordered from least biased to most biased in a drop down menu. 







7. The method of claim 1, wherein creating the dictionary further comprises: identifying one or 



plurality of connected nodes, and wherein each node within the plurality of connected nodes is either a cause or an effect, and wherein each effect within a plurality of effects is mapped to an array of one or more causes.
2. The method of claim 1, wherein the dictionary comprises a web of a plurality of connected nodes, and wherein each node within the plurality of connected nodes is either a cause or an effect, and wherein each effect within a plurality of effects is mapped to an array of one or more causes.

3. The method of claim 1, further comprising: selecting a query of the generated plurality of suggested search queries; and executing the selected query in the open-ended search tool.
4.  The method of claim 3, wherein the query is selected based on the query having a lowest bias among the generated plurality of suggested search queries.
4. The method of claim 3, wherein the query is selected based on the query having a lowest bias among the generated plurality of suggested search queries.
5.  The method of claim 1, wherein the identified field is an area most closely related to the user-entered search query.
5. The method of claim 1, wherein the identified field is an area most closely related to the user-entered search query.
6.  The method of claim 1, wherein the user-entered search query is selected from a group consisting of a string of a plurality of natural language text, one or more integers, and one or more keywords.
6. The method of claim 1, wherein the user-entered search query is selected from a group consisting of a string of a plurality of natural language text, one or more integers, and one or more keywords.


As per claims 8-14, these claims are rejected on the ground of nonstatutory double patenting for similar reasons regarding claims 7-13 of U.S. Patent No. 10,339,180 and are similarly rejected.
As per claims 15-19, these claims are rejected on the ground of nonstatutory double patenting for similar reasons regarding claims 13-17 of U.S. Patent No. 10,339,180 and are similarly rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Abraham-Fuchs et al. (U.S. Pub. No. 2009/0076839 A1) in view of Todhunter et al. (WO 2010/105214 A2), further in view of Sanghai et al. (U.S. Pub. No. 2015/0294029 A1).
Regarding claim 1, Abraham-Fuchs teaches a processor-implemented method for eliminating confirmation bias in a user search query (‘for’ indicates intended use; Minton v. Nat ’l Ass ’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003) “whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.” Examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are: (A) “adapted to” or “adapted for” clauses; (B) “wherein” clauses; and (C) “whereby” clauses. Therefore intended use limitations are not required to be taught, see MPEP § 2106 Section II(C), MPEP 2111.04 [R-3]), the method comprising: 
identifying a field associated with a user-entered search query (receiving the search terms from user interface, paragraph [0027]; selecting the ontology domain based on search term, paragraph [0028], paragraph [0029], line 1-2, paragraph [0030], paragraph [0059], 1-6).

Todhunter teaches: creating a dictionary based on the identified field (paragraph [0016], paragraph [0033], analyzing text documents to produce semantic analyzed text documents including recognizing one or more facts in the form of eSAO set; in conjunction with identifying a field associated with the received user-entered search query of Abraham-Fuchs as explained above, it teaches creating a dictionary based on the identified field as claimed).
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include creating a dictionary based on the identified field into semantic search of Abraham-Fuchs.
Motivation to do so would be to include creating a dictionary based on the identified field to overcome a serious limitations for the deployment of similar systems in the real world practice of personal users (Todhunter, paragraph [0015], line 10-11).
Abraham-Fuchs as modified by Todhunter further teach:
determining the received user-entered search query relates to an effect by parsing the created dictionary (Todhunter, paragraph [0019], [0035], semantically analyzing the parsed and tagged text documents and user question);
identifying one or more causes associated with the effect by parsing the created dictionary (Todhunter, paragraph [0036], line 7-15, paragraph [0062], paragraph [0071], paragraph [0072], line 1-7, identifying the target words as well as words presenting their context, are components of semantic relations of eSAO and Cause-Effect type); 
and generating a plurality of suggested search queries based on the one or more identified causes, wherein each suggested search query expressly mentions each cause associated with the 
Abraham-Fuchs as modified by Todhunter do not explicitly disclose: presenting the plurality of generated suggested search queries to a user in a graphical user interface, wherein the plurality of generated suggested search queries are ordered from least biased to most biased in a drop down menu.
Sanghai teaches presenting the plurality of generated suggested search queries to a user in a graphical user interface, wherein the plurality of generated suggested search queries are ordered from least biased to most biased in a drop down menu (paragraph [0041], displaying suggested queries within the cascade dropdown menu; the ranking of query suggestions is ordered based on bias measures of query suggestion, paragraph [0032], [0091]; also see paragraph [0090], [0101]-[0103]).
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include presenting the plurality of generated suggested search queries to a user in a graphical user interface, wherein the plurality of generated suggested search queries are ordered from least biased to most biased in a drop down menu into semantic search of Abraham-Fuchs.
Motivation to do so would be to include presenting the plurality of generated suggested search queries to a user in a graphical user interface, wherein the plurality of generated suggested search queries are ordered from least biased to most biased in a drop down menu such that the suggestions may be ranked based on the bias measures (Sanghai, paragraph [0034], line 22-23).
Regarding claim 2, Abraham-Fuchs as modified by Todhunter and Sanghai teach all claimed limitations as set forth in rejection of claim 1, further teach wherein the dictionary comprises a web of a plurality of connected nodes, and wherein each node within the plurality of connected nodes is either a cause or an effect, and wherein each effect within a plurality of effects is mapped to an array of one or more causes (Todhunter, paragraph [0034], paragraph [0043]-[0044], paragraph [0067], spawning one or more eSAOs as causes with one or more eSAOs as effect, which is interpreted as wherein the dictionary comprises a web of a plurality of connected nodes, and wherein each node within the plurality of connected nodes is either a cause or an effect, and wherein each effect within a plurality of effects is mapped to an array of one or more causes).
Regarding claim 3, Abraham-Fuchs as modified by Todhunter and Sanghai teach all claimed limitations as set forth in rejection of claim 1, further teach selecting a query of the generated plurality of suggested search queries (Abraham-Fuchs , paragraph [0063], line 1-10, selecting related term for searching one or more document, which is interpreted as selecting a query of the generated plurality of suggested search queries); and executing the selected query in the open-ended search tool (Abraham-Fuchs  ,paragraph [0063], paragraph [0064], transmitting the results of the search using the related terms ,which is interpreted as executing the selected query in the open-ended search tool).
Regarding claim 4, Abraham-Fuchs as modified by Todhunter and Sanghai teach all claimed limitations as set forth in rejection of claim 3, further teach wherein the query is selected based on the query having a lowest bias among the generated plurality of suggested search queries (identifying and determining ranked query suggestions based on bias measures, paragraph [0032], [0090]-[0091], [0101]-[0103]).
Regarding claim 5, Abraham-Fuchs as modified by Todhunter and Sanghai teach all claimed limitations as set forth in rejection of claim 1, further teach wherein the identified field is an area most closely related to the user-entered search query (Abraham-Fuchs, paragraph [0033]-paragraph [0036], line 1-7, paragraph [0059], line 1-6, selecting the domain related to the search term, which is interpreted as wherein the identified field is an area most closely related to the user-entered search query).
Regarding claim 6, Abraham-Fuchs as modified by Todhunter and Sanghai teach all claimed limitations as set forth in rejection of claim 1, further teach wherein the user-entered search query is selected from a group consisting of a string of a plurality of natural language text, one or more integers, and one or more keywords (Abraham-Fuchs, paragraph [0027], paragraph [0044], the received search terms includes ‘symptoms of severe fever’, ‘Jan has a high temperature’, ‘high temperature’ or ‘temperature’; further note, the search term define the information that a user to attempt to locate; as indicated in paragraph [0044], the search term might be specific search term as V47.1, which teach wherein the user-entered search query is selected from a group consisting of a string of a plurality of natural language text, one or more integers, and one or more keywords as claimed).
Regarding claim 7, Abraham-Fuchs as modified by Todhunter and Sanghai teach all claimed limitations as set forth in rejection of claim 1, further teach wherein creating the dictionary further comprises: identifying one or more cause and effect terms within a plurality of documents with a plurality of factual information in the identified field (Todhunter, paragraph [0016], paragraph [0033], analyzing text documents to produce semantic analyzed text documents including recognizing one or more facts in the form of eSAO set; in the combination with the semantical relationship of cause/effect of Abraham-Fuchs (paragraph [0029], paragraph 
As per claims 8 and 15, these claims are rejected on grounds corresponding to the arguments given above for rejected claim 1 and are similarly rejected.
As per claims 9-14, these claims are rejected on grounds corresponding to the arguments given above for rejected claims 2-7 respectively and are similarly rejected.
As per claims 16-20, these claims are rejected on grounds corresponding to the arguments given above for rejected claims 2-6 respectively and are similarly rejected.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEN HOANG whose telephone number is (571)272-8401.  The examiner can normally be reached on M-F 7:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KEN HOANG/Examiner, Art Unit 2168